Citation Nr: 0323296	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-10 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a right knee 
disorder, to include as secondary to the veteran's 
service-connected left knee disability.

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 as 
the result of VA treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1975 to 
December 1978.

As to the issue of service connection on a secondary basis, 
this matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
1998, a statement of the case was issued in December 1999 and 
a substantive appeal was received in March 2000.  The Board 
notes that in December 1999, the veteran was granted a 60-day 
extension to file his substantive appeal.  Thus, the 
substantive appeal was timely filed.

As to the issue of compensation under 38 U.S.C.A. § 1151 as 
the result of VA treatment, this matter comes before the 
Board of Veterans Appeals (Board) on appeal from April 2000 
rating decision.  The veteran was furnished notice of this 
decision by letter dated in May 2000.  A timely notice of 
disagreement was received in May 2001, a supplemental 
statement of the case was issued in May 2002 and a 
substantive appeal was received in May 2002.

The veteran requested an RO hearing which was scheduled for 
May 2001.  At the veteran's request, this hearing was 
rescheduled for October 2001, but the veteran failed to 
report.  In November 2002, the Board undertook additional 
development of the evidence.


REMAND

As noted in the introduction, in November 2002 the Board 
directed additional development of the evidence pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  One reason for the Federal Circuit's ruling appears 
to be that the regulation in question allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration which was contrary 
to the appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
(West 2002).  In light of the recent judicial decision which 
mandates that the Board return cases to the RO for review of 
newly developed evidence, the case must be returned to the RO 
for further action prior to appellate review by the Board. 

Additionally, preliminary review of the record suggests that 
the veteran has not been notified of the provisions of The 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances.  VA has issued 
final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  In circumstances where the RO 
failed to notify the veteran of the VCAA, the Board had been 
sending letters to veterans, under the provisions of 38 
C.F.R. § 19.9(a)(2)(ii), informing them of certain provisions 
of the VCAA.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  However, this 
regulatory provision was also recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Moreover, it appears that the development dictated by the 
Board's March 2003 development memorandum has not been fully 
completed.  While some medical records have been received, 
the record shows that the veteran failed to report for a 
scheduled VA examination.  In light of the need to remand for 
RO review of newly received evidence and for VCAA compliance, 
the Board believes it appropriate to schedule the veteran for 
another examination.  However, the Board stresses to the 
veteran and his representative that "the duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991).  



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination.  It is imperative that the 
examiner be sent the claims folder for 
review.  All medically indicated special 
studies and tests should be accomplished.  
After examining the veteran and reviewing 
the record, the examiner should respond 
to the following:

a) Does the veteran currently have a 
right knee disability?

b) If so, was this disability in any way 
caused by or aggravated by the veteran's 
service-connected left knee disability, 
or by VA treatment involving 
carelessness, negligence, a lack of 
proper skill, an error in judgment, or 
similar incidence of fault on the part of 
the VA?  The clinical findings and 
reasoning that form the basis of any 
opinion should be clearly set forth.

3.  The RO should review the claims file 
(to include all evidence obtained by the 
Board) and determine whether the benefits 
sought can be granted.  The veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



